Citation Nr: 0315108	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-06 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A § 1151 for hematospermia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The veteran had active duty from June 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

The Board has carefully reviewed the record, and finds that 
this matter is ready for appellate review.


FINDINGS OF FACT

1.  The veteran's hematospermia was not caused by any 
incident of VA hospitalization, or surgical or medical care. 

2.  The veteran's hematospermia is not a disability.   


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for hematospermia are not met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. 3.358 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the 2001 rating decision 
on appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  The regulation 
implementing the VCAA, 38 C.F.R. § 3.159, was provided to the 
veteran in the August 2002 SSOC.  

Furthermore, in March 2001, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
specifically told the veteran what was needed to substantiate 
this claim.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in March 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed.

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  In 
response to the March 2001 letter noted above, the veteran 
advised the RO that he had not received treatment by any 
physicians other than those employed by VA.  His VA records 
have been obtained.  There is no basis for speculating that 
evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran's 
claims folder was examined by two physicians who rendered 
opinions as to the issues that are presented by this claim.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  

The Merits of the Claim

The veteran contends that he developed hematospermia as a 
result of a December 1995 cystoscopy conducted at a VA 
medical center.  The law generally provides that VA 
compensation shall be awarded for a qualifying additional 
disability sustained by a veteran during the course of VA 
treatment in the same manner as if such additional disability 
were service-connected.  

The veteran's claim was received in July 2000.  Therefore, it 
will be analyzed under the current provisions of 38 U.S.C.A § 
1151.  Effective October 1, 1997, 38 U.S.C. § 1151 was 
amended by Congress.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996).  The purpose of the amendment 
was, in effect, to overrule the United States Supreme Court's 
decision in Brown v. Gardner, 115 S.Ct. 552 (1994), which 
held that no showing of negligence was necessary for recovery 
under section 1151.  In pertinent part, 38 U.S.C. § 1151 was 
amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

38 U.S.C.A § 1151 (West 2002).  


Also for application are the provisions of 38 C.F.R. § 
3.358(c) (2002), which state that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of examination, the following considerations will 
govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith;

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result 
from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would 
in fact be administered.

38 C.F.R. § 3.358(c) (2002).

In other words, benefits are precluded in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

The record shows that beginning in approximately October 
1995, the veteran complained of increasing nocturia to a 
frequency of up to six times per night.  He underwent a VA 
cystoscopy in December 1995, which found a normal urethra 
with no stones or tumors.  He was then diagnosed as having 
benign hypertrophy of the prostate.

Shortly after the procedure, the veteran began to complain of 
blood in his sperm.  In an April 1996 treatment note, an 
examiner recorded that the blood could be resulting from a 
cyst in the ejaculatory duct, which did not require medical 
attention.  Ultrasound testing also revealed calcification of 
the prostate.  Examiners noted that these conditions, as well 
as the veteran's hematospermia, were benign.  In April 1998, 
the veteran underwent another VA ultrasound test, which again 
revealed calcification in the prostate.  The veteran was 
diagnosed with prostatitis. 


In April 2001, the RO had the veteran's claims folder 
reviewed by M.O., M.D.  She observed that although patients 
with hematospermia find the condition very concerning, it is 
usually idiopathic, benign and "rarely associated with 
malignancy or serious infection."  She noted that although 
the veteran first reported having hematospermia within three 
months after the VA cystoscopy, there had been identified no 
obvious cause for the symptom.  However, she noted that the 
veteran may have a variety of urologic disorders, including 
chronic prostatitis and seminal vesicle cysts, which could be 
responsible for the symptom.  The physician noted that a 
cystoscopy could cause some transient bleeding due to 
irritation of the urethra or the bladder, but this would be 
more likely where biopsies were done, which was not the 
veteran's case.  She stated that the veteran's hematospermia 
was "typical," as there was no completely identifiable 
cause.  However, she expressly concluded that the veteran's 
condition was not caused by the flexible cystoscopy conducted 
in November 1995.

In July 2002, the veteran's claims folder was reviewed by 
J.P., M.D., to ascertain whether hematospermia could cause 
infertility.  The physician reported that hematospermia was a 
benign process, and that there was no disability that can 
result directly from it.  The physician expressly stated that 
hematospermia does not cause infertility.  Furthermore, there 
was no medical basis for concluding the veteran is infertile 
as shown by the semen analysis he had submitted.

The Board has carefully considered the veteran's contentions 
and reports regarding the onset and effect of his 
hematospermia; the latter particularly as it bears upon his 
relationship with his spouse.  There can be no doubt that 
this symptom has a deleterious impact upon his relationship 
with his wife.  However, the competent medical evidence 
clearly demonstrates two critical facts which are dispositive 
of the veteran's claim.

First, there is absolutely no competent medical evidence to 
suggest that  hematospermia was caused by any incident of the 
December 1995 VA cystoscopy.  Significantly, the only medical 
opinion of record as to the cause of hematospermia indicates 
that it is idiopathic in nature - its cause is unknown.  
Besides, as also noted by medical examiners, the veteran is 
instead shown to have a variety of other genitourinary tract 
disorders which no competent medical professional has linked 
as caused or aggravated by the VA procedure of December 1995.  
More importantly, there is no indication that the veteran's 
hematospermia is the result of any VA medical negligence, 
carelessness, etc. 

Although the veteran has reported that the symptom only began 
after he underwent the VA cystoscopy, his lay opinion based 
on a mere temporal coincidence cannot be as probative as the 
opinions of trained medical professionals.  Although the 
veteran so maintains such a connection exists, his theory 
regarding this linkage is not competent evidence.  

The Board observes in this regard that while serving on 
active military duty, the veteran earned a medical corpsman's 
qualification badge.  However, such a qualification does not 
render the veteran medically competent to render an opinion 
as to the etiology of hematospermia - there is no indication 
that the veteran has any specialized knowledge beyond that of 
the treatment of battlefield wounds or other routine medical 
care tasks that such a qualification would imply.  See, e.g., 
Black (Patrick) v. Brown, 10 Vet. App. 279, 284 (1997); (In 
claim for service connection of a cardiac disorder, where the 
veteran's wife was a nurse who expressed an opinion that the 
veteran's heart disease was the result of shrapnel wounds 
sustained in service; such an opinion was not competent 
medical evidence.  The Court noted that although the 
veteran's wife was a nurse, and therefore "medically 
trained," there was no indication that she had special 
knowledge relative to cardiology).  

It is well-established that the veteran, as person without 
specialized medical knowledge as to this issue, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).       

Second, two medical professionals have opined that the 
veteran's condition is benign.  Reiterating that the symptom 
can no doubt have an impact upon the veteran's relationship 
with his spouse, the evidence nonetheless does not indicate 
that hematospermia is a "disability" for which VA 
compensation may be granted.  The law limits entitlement for 
diseases and injuries to cases where there is actually a 
disability.  In the absence of proof of a present disability, 
there is no valid claim presented.  Cf. Brammer v. Derwinski,  
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  In 
this case, the veteran has a "symptom" of blood in the 
sperm; it is not disabling; it is benign; and it does not 
cause any other condition, such as the infertility he has 
claimed.

In this regard, the Board has carefully considered the 
veteran's contention that further medical inquiry should be 
conducted in this case, in particular by an independent 
medical examiner (IME).  The veteran generally has argued 
that because his allegation is in the nature of a challenge 
to VA medical professionals' competence, such an independent 
medical examination is warranted.

When, in the judgment of the Board, an additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board will obtain an IME.  
38 C.F.R. § 20.901(d).  A claimant or his representative can 
request that the Board obtain an IME, and the request will be 
granted upon a showing of good cause, such as the 
identification of a complex or controversial medical or legal 
issue involved in the appeal that warrants obtaining such an 
opinion.  38 C.F.R. § 20.902.  

The Board concludes that referring this case for an IME is 
not warranted for the following reasons.  First, the 
appellant has not shown good cause, in that a complex or 
controversial medical or legal issue involved in this appeal 
was not identified in conjunction with the request.  He has 
proffered no valid reason to suggest that such a measure is 
necessary, given the well-settled law that the intra-VA 
claims adjudication process is non-adversarial.  See e.g., 
Moore v. Gober, 10 Vet. App. 436 (1997); In the Matter of the 
Fee Agreement of James W. Stanley, Jr., 10 Vet. App. 105 
(1997); Villeza v. Brown, 9 Vet. App. 353 (1996); MacWhorter 
v. Derwinski, 2 Vet. App. 133 (1992).  Absent some cognizable 
information (i.e., not the veteran's mere surmise) that would 
suggest that the medical opinions are tainted by bias, 
further medical inquiry is not warranted.  Winsett v. West, 
11 Vet. App. 420 (1998); see Boutwell v. West, 11 Vet. App. 
387 (1998).  Second, the Board's own review of the record 
does not disclose that there is a complex or controversial 
medical or legal issue in this case.  Rather, there is 
medical evidence conclusively establishing that the claimed 
condition, hematospermia, is not a disability within the 
meaning of applicable law, and such a finding would not be 
altered by the addition of further medical opinions to that 
effect.  There is no medical evidence to the contrary, so 
there is certainly no "controversy."  

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran 
does not have additional disability as a result of VA 
treatment in 1995.  There is no benefit of the doubt that 
could be resolved in the veteran's favor.  In this case, for 
the reasons and bases discussed above, a reasonable doubt 
does not exist regarding this claim.  Because there is no 
evidence that hematospermia was caused by VA in any manner, 
and because there is no evidence that such is a disability, 
the appeal is denied.










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hematospermia, claimed to result from treatment received at a 
VA medical facility in 1995, is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

